 Case 3:20-cv-01275-TJC-MCR Document 1 Filed 11/10/20 Page 1 of 14 PageID 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA

  LEN CLINE, individually and on behalf of all         Case No.
  others similarly situated,
                                                       CLASS ACTION COMPLAINT
                   Plaintiff,
                                                       DEMAND FOR JURY TRIAL
  v.

  ROYAL NEIGHBORS OF AMERICA, an
  Illinois Corporation,

                   Defendant.



       Plaintiff Len Cline (“Plaintiff Cline” or “Cline”) brings this Class Action Complaint and
Demand for Jury Trial against Defendant Royal Neighbors of America (“Defendant” or “Royal
Neighbors”) to stop Royal Neighbors from directing its agents to violate the Telephone
Consumer Protection Act by making unsolicited telemarketing calls to consumers without their
consent, including calls to consumers who registered their phone numbers on the National Do
Not Call registry (“DNC”), and to otherwise obtain injunctive and monetary relief for all persons

injured by Royal Neighbors’ conduct. Plaintiff Cline, for this Complaint, alleges as follows upon
personal knowledge as to himself and his own acts and experiences, and, as to all other matters,
upon information and belief, including investigation conducted by his attorneys.
                                                  PARTIES
       1.        Plaintiff Len Cline is a resident of Satsuma, Florida.
       2.        Defendant Royal Neighbors is an Illinois company headquartered in Rock Island,
Illinois. Defendant conducts business throughout this District, the State of Florida, and the
United States.
                                      JURISDICTION AND VENUE
       3.        This Court has federal question subject matter jurisdiction over this action under
28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§227 (“TCPA”).
 Case 3:20-cv-01275-TJC-MCR Document 1 Filed 11/10/20 Page 2 of 14 PageID 2




       4.      This Court has personal jurisdiction over Defendant and venue is proper in this
District under 28 U.S.C. § 1391(b) because Defendant does business in this District, and the

wrongful conduct giving rise to this case arose from that business and was directed to Plaintiff
while he was residing in this District.
                                            INTRODUCTION
       5.      As the Supreme Court explained at the end of its term this year, “Americans
passionately disagree about many things. But they are largely united in their disdain for
robocalls. The Federal Government receives a staggering number of complaints about
robocalls—3.7 million complaints in 2019 alone. The States likewise field a constant barrage of
complaints. For nearly 30 years, the people’s representatives in Congress have been fighting
back.” Barr v. Am. Ass'n of Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5
(U.S. July 6, 2020).
       6.      The TCPA makes it unlawful “to make any call (other than a call made for
emergency purposes or made with the prior express consent of the called party) using … an
artificial or pre-recorded voice…to any telephone number assigned to a…cellular telephone
service.” See 47 U.S.C. §227 (b)(1)(A)(iii).
       7.      According to findings by the Federal Communication Commission (“FCC”), the
agency Congress vested with authority to issue regulations implementing the TCPA, such calls
are prohibited because, as Congress found, pre-recorded telephone calls are a greater nuisance
and invasion of privacy than live solicitation calls, and such calls can be costly and inconvenient.
       8.      While “prior express consent” is required for all pre-recorded calls, in 2013, the
FCC required “prior express written consent” for all such telemarketing calls to wireless
numbers and residential lines. Specifically, it ordered that:
       [A] consumer’s written consent to receive telemarketing robocalls must be signed and be
       sufficient to show that the consumer: (1) received “clear and conspicuous disclosure” of
       the consequences of providing the requested consent, i.e. that the consumer will receive
       future calls that deliver pre-recorded messages by or on behalf of a specific seller; and (2)
       having received this information, agrees unambiguously to receive such calls at a
       telephone number the consumer designates.[] In addition, the written agreement must be
       obtained “without requiring, directly or indirectly, that the agreement must be executed as
       a condition of purchasing any good or service.[]”
                                                                                                   2
    Case 3:20-cv-01275-TJC-MCR Document 1 Filed 11/10/20 Page 3 of 14 PageID 3




In the Matter of Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27
F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

         9.     “Telemarketing” is defined as “the initiation of a telephone call or message for the
purpose of encouraging the purchase or rental of, or investment in, property, goods, or services,
which is transmitted to any person.” 47 C.F.R §64.1200(f)(12).
         10.    When Congress enacted the TCPA in 1991, it found that telemarketers called
more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).
         11.    By 2003, due to more powerful autodialing technology, telemarketers were
calling 104 million Americans every day. In re Rules and Regulations Implementing the TCPA
of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).
         12.    The problems Congress identified when it enacted the TCPA have only grown
exponentially in recent years.
         13.    Industry data shows that the number of robocalls made each month increased
from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three
years.
         14.    According to online robocall tracking service “YouMail,” 3.3 billion robocalls
were placed in June 2020 alone, at a rate of 111.2 million per day. www.robocallindex.com (last
visited July 28, 2020).
         15.    The FCC also has received an increasing number of complaints about unwanted
calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in
2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.
         16.    “Robocalls and telemarketing calls are currently the number one source of
consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016),
statement of FCC chairman.1
       17.    “The FTC receives more complains about unwanted calls than all other

complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer



1
    https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
                                                                                                    3
    Case 3:20-cv-01275-TJC-MCR Document 1 Filed 11/10/20 Page 4 of 14 PageID 4




Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016).2

                                      COMMON ALLEGATIONS

        18.    Royal Neighbors sells life insurance packages to consumers.3

        19.    In order to generate leads for its agents, Royal Neighbors contracts with third-

party telemarketing companies who place telemarketing calls to consumers.

        20.     The Federal Communication Commission has instructed that corporations such as

Royal Neighbors may not avoid liability by having their telemarketing outsourced:

        [A]llowing the seller to avoid potential liability by outsourcing its telemarketing activties
        to unsupervised third parties would leave consumers in many cases without an effective
        remedy for telemarketing intrusions. This would particularly be so if the telemarketers
        were judgment proof, unidentifiable, or located outside the United States, as if often the
        case. Even where third-party telemarketers are identifiable, solvent, and amenable to
        judgment limiting liability to the telemarketer that physically places the call would make
        enforcement in many cases substantially more expensive and less efficient, since
        consumers (or law enforcement agencies) would be required to sue each marketer
        separately in order to obtain effective relief. As the FTC notes, because “[s]ellers may
        have thousands of ‘independent’ marketers, suing one or a few of them is unlikely to
        make a substantive difference for consumer privacy.”


In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling Concerning the

TCPA Rules, 28 FCC Rcd. 6574, at ¶ 37 (201) (“FCC 2013 Ruling”) (citations omitted).

        21.    Unfortunately, consumers are receiving multiple unsolicited, unlawful

telemarketing calls on behalf of Royal Neighbors despite having registered their phone numbers

on the DNC.

        22.    To make matters worse, consumers are receiving these unlawful calls even after

they have instructed agents to stop calling them, as per Plaintiff’s experience.


2
  https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-
consumer-protection-federal-communications-commission-rules-
regulations/160616robocallscomment.pdf
3
  https://www.linkedin.com/company/royal-neighbors-of-america/about/
                                                                                                    4
    Case 3:20-cv-01275-TJC-MCR Document 1 Filed 11/10/20 Page 5 of 14 PageID 5




        23.       There are numerous complaints posted online about the same kind of unsolicited

insurance calls that Plaintiff Cline received including:

              •   “Have opted out in the past but still get calls.”4
              •   “Medicare Options CRAP Insurance”5
              •   Phone calls from this number ever single day at least 10 times a day. It’s driving
                  me crazy and it should not be allowed. Sometimes there is only a period of a few
                  minutes between calls.”6
              •   “No reply when answered.”7
              •   “Terrrible, always call at least 3 times a day but, did not speak! did not hang up
                  the phone!!!!”8
              •   “unwanted scam calls”9
              •   “Getting calls from this number but when I answer, the caller hangs up. I have
                  been getting several calls a week regarding medicare from several other
                  numbers.”10
              •   “Harassing daily phone calls. Something to do with insurance. Have them NO and
                  asked to be removed from their list but the calls keep coming from exact same
                  woman. Blocked the number now.”11
        24.       Upon information and belief, Royal Neighbors purchases leads from third-party

lead generators such as the one that identifies itself as “Senior Solutions” who contacted Plaintiff

unlawfully.

        25.       Royal Neighbors benefits financially from the leads it purchases from third-party

lead generators.

        26.       In response to these calls, Plaintiff Cline files this lawsuit seeking injunctive relief

requiring Defendant to cease from violating the Telephone Consumer Protection Act by, among

other things placing unsolicited calls to consumers’ residential telephone numbers when those


4
  https://www.everycaller.com/phone-number/1-510-241-3738/
5
  Id.
6
  https://www.everycaller.com/phone-number/1-256-203-1053/
7
  https://www.everycaller.com/phone-number/1-727-577-4757/
8
  https://800notes.com/Phone.aspx/1-662-546-1309
9
  Id.
10
   Id.
11
   https://800notes.com/Phone.aspx/1-440-201-7616
                                                                                                        5
 Case 3:20-cv-01275-TJC-MCR Document 1 Filed 11/10/20 Page 6 of 14 PageID 6




numbers are registered on the DNC, as well as an award of statutory damages to the members of

the Classes and costs.

                            PLAINTIFF CLINE’S ALLEGATIONS
        27.    Plaintiff Cline registered his cell phone on the DNC on December 22, 2011.
        28.    Plaintiff Cline’s cell phone is not associated with a business and is used for
personal use only.
        29.    In May of 2020, Plaintiff started receiving unsolicited insurance phone calls to his
cell phone.
        30.    Plaintiff told the agents that he was not interested and specifically asked for the
calls to stop. This occurred several times in the month of May, 2020.

        31.    Despite his requests for the calls to stop, the calls continued
        32.    On May 31, 2020 at 11:20 AM, Plaintiff received an unsolicited autodialed call to
his cell phone from an agent who called on behalf of Defendant using phone number 301-992-
7594.
        33.    When the agent started asking qualifying questions to the Plaintiff about what
kind of insurance he might need, Plaintiff asked for the calls to stop as he is not interested in

purchasing insurance.
        34.    On June 1, 2020 at 4:44 PM, Plaintiff received another unsolicited call to his cell
phone from an agent on behalf of Defendant, this time using phone number 386-589-6791.
        35.    Frustrated at receiving the unsolicited calls, Plaintiff attempted to identify the
telemarketer. This time, Plaintiff allowed the agent to ask him a series of qualifying questions in
order to determine who was calling him.
        36.    Once Plaintiff answered the questions in an attempt to discover the identity of the

telemarketer calling him, he was forwarded to “Jackie Smith Dobbins” with Royal Neighbors of

America.




                                                                                                     6
 Case 3:20-cv-01275-TJC-MCR Document 1 Filed 11/10/20 Page 7 of 14 PageID 7




       37.     Plaintiff played along as if he was interested in getting insurance so the agent

would email him an insurance quote, thereby confirming the identity of the telemarketer that was

calling him.

       38.     The agent Jackie Smith Dobbins sent Plaintiff an email with an application

attached to it that clearly shows that the telemarketing calls were on behalf of Royal Neighbors

of America and that it was sent by an agent associated with MyLifeAdvisers.com.




       39.     The agent Jackie Smith Dobbins called Plaintiff back using phone number 330-

760-3793 on June 2, 2020 to ensure that the application would be filled out.

       40.     Plaintiff told the agent that he wanted the real name and address of the company

that had been calling him and who eventually forwarded him to her.

       41.     The agent Jakie Smith Dobbins told Plaintiff Cline that the calls he received were

from Senior Solutions. She did not disclose any further information about Senior Solutions.

       42.     Plaintiff asked the agent if he could speak to a supervisor to find out more about

Senior Solutions. She said that a supervisor would give Plaintiff Cline a call, but he did not

receive any calls from a supervisor or manager at Royal Neighbors of America.

       43.     The unauthorized solicitation telephone calls that Plaintiff received from, or on

behalf of Royal Neighbors, as alleged herein, have harmed Plaintiff Cline in the form of


                                                                                                    7
 Case 3:20-cv-01275-TJC-MCR Document 1 Filed 11/10/20 Page 8 of 14 PageID 8




annoyance, nuisance, and invasion of privacy, and disturbed the use and enjoyment of his cell

phone, in addition to the wear and tear on the phones’ hardware (including the phones’ battery)

and the consumption of memory on the phones. The calls also wasted Plaintiff’s time, as he had

to spend time trying to determine which company was responsible for the calls he was receiving.

       44.     Seeking redress for these injuries, Plaintiff Cline, on behalf of himself and Classes

of similarly situated individuals, bring suit under the Telephone Consumer Protection Act, 47

U.S.C. § 227, et seq., which prohibits telemarketing calls to cellular telephones and numbers

registered on the National Do Not Call Registry.

                                        CLASS ALLEGATIONS
       45.     Plaintiff Cline brings this action pursuant to Federal Rules of Civil Procedure
23(b)(2) and 23(b)(3) and seek certification of the following Classes:
       Do Not Call Registry Class: All persons in the United States who from four years prior
       to the filing of this action through class certification (1) Defendant (or an agent acting on
       behalf of Defendant) called more than one time, (2) within any 12-month period, (3)
       where the person’s telephone number had been listed on the National Do Not Call
       Registry for at least thirty days, (4) for substantially the same reason Defendant called
       Plaintiff, and (5) for whom Defendant claims (a) it obtained prior express written consent
       in the same manner as Defendant claims it supposedly obtained prior express written
       consent to call Plaintiff, or (b) it did not obtain prior express written consent.
       Internal Do Not Call Class: All persons in the United States who from four years prior
       to the filing of this action through class certification (1) Defendant (or an agent acting on
       behalf of Defendant) called more than one time (2) within any 12-month period (3) for
       substantially the same reason Defendant called Plaintiff (4) after the person asked for the
       calls to stop.

       46.     The following individuals are excluded from the Classes: (1) any Judge or
Magistrate presiding over this action and members of their families; (2) Defendant, its
subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents
have a controlling interest and their current or former employees, officers and directors; (3)
Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion
from the Classes; (5) the legal representatives, successors or assigns of any such excluded
persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated

                                                                                                    8
 Case 3:20-cv-01275-TJC-MCR Document 1 Filed 11/10/20 Page 9 of 14 PageID 9




and/or released. Plaintiff Cline anticipates the need to amend the Class definitions following
appropriate discovery.

       47.     Numerosity: On information and belief, there are hundreds, if not thousands of
members of the Classes such that joinder of all members is impracticable.
       48.     Commonality and Predominance: There are many questions of law and fact
common to the claims of Plaintiff Cline and the Classes, and those questions predominate over
any questions that may affect individual members of the Classes. Common questions for the
Classes include, but are not necessarily limited to the following:
       (a)     whether Defendant, or an agent working on behalf of Defendant systematically
               made multiple calls to Plaintiff and other consumers whose telephone numbers
               were registered with the DNC without first obtaining consent to make the calls;
       (c)     whether Defendant’s calls to Plaintiff and other consumers were made for
               telemarketing purposes;
       (d)     whether Defendant or its agents engaged in telemarketing without implementing
               adequate internal policies and procedures for maintaining an internal do not call
               list;
       (e)     whether Defendant’s conduct constitutes a violation of the TCPA;
       (f)     whether members of the Classes are entitled to treble damages based on the
               willfulness of Defendant’s conduct.
       49.     Adequate Representation: Plaintiff Cline will fairly and adequately represent
and protect the interests of the Classes, and have retained counsel competent and experienced in
class actions. Plaintiff Cline has no interests antagonistic to those of the Classes, and Defendant
has no defenses unique to Plaintiff. Plaintiff Cline and his counsel are committed to vigorously
prosecuting this action on behalf of the members of the Classes, and have the financial resources
to do so. Neither Plaintiff Cline nor his counsel have any interest adverse to the Classes.
       50.     Appropriateness: This class action is also appropriate for certification because
Defendant has acted or refused to act on grounds generally applicable to the Classes and as a


                                                                                                      9
Case 3:20-cv-01275-TJC-MCR Document 1 Filed 11/10/20 Page 10 of 14 PageID 10




whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards
of conduct toward the members of the Classes and making final class-wide injunctive relief

appropriate. Defendant’s business practices apply to and affect the members of the Classes
uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with
respect to the Classes as wholes, not on facts or law applicable only to Plaintiff Cline.
Additionally, the damages suffered by individual members of the Classes will likely be small
relative to the burden and expense of individual prosecution of the complex litigation
necessitated by Defendant’s actions. Thus, it would be virtually impossible for the members of
the Classes to obtain effective relief from Defendant’s misconduct on an individual basis. A class
action provides the benefits of single adjudication, economies of scale, and comprehensive
supervision by a single court.
                                    FIRST CLAIM FOR RELIEF
                                 Telephone Consumer Protection Act
                                    (Violation of 47 U.S.C. § 227)
                     (On Behalf of Plaintiff and the Do Not Registry Class)
       51.     Plaintiff Cline repeats and realleges paragraphs 1 through 50 of this Complaint
and incorporates them by reference.
       52.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber
who has registered his or her telephone number on the national do-not-call registry of persons
who do not wish to receive telephone solicitations that is maintained by the federal government.”
       53.     Any “person who has received more than one telephone call within any 12-month
period by or on behalf of the same entity in violation of the regulations prescribed under this
subsection may” may bring a private action based on a violation of said regulations, which were
promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone
solicitations to which they object. 47 U.S.C. § 227(c).
       54.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,
telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry
Class members who registered their respective telephone numbers on the National Do Not Call

                                                                                                   10
Case 3:20-cv-01275-TJC-MCR Document 1 Filed 11/10/20 Page 11 of 14 PageID 11




Registry, a listing of persons who do not wish to receive telephone solicitations that is
maintained by the federal government.

       55.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call
Registry Class received more than one telephone call in a 12-month period made by or on behalf
of Defendant in violation of 47 C.F.R. § 64.1200, as described above.
       56.     As a result of Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call
Registry Class suffered actual damages and, under section 47 U.S.C. § 227(c), are entitled, inter
alia, to receive up to $500 in damages for such violations of 47 C.F.R. § 64.1200.
       57.     To the extent Defendant’s misconduct is determined to be willful and knowing,
the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages
recoverable by the members of the Do Not Call Registry Class.


                             SECOND CLAIM FOR RELIEF
                           Telephone Consumer Protection Act
                               (Violation of 47 U.S.C. § 227)
               (On Behalf of Plaintiff and the Internal Do Not Registry Class)
       58.     Plaintiff Cline repeats and realleges paragraphs 1 through 50 of this Complaint
and incorporates them by reference.

       59.     Under 47 C.F.R. § 64.1200(d), “[n]o person or entity shall initiate any call for
telemarketing purposes to a residential telephone subscriber unless such person or entity has
instituted procedures for maintaining a list of persons who request not to receive telemarketing
calls made by or on behalf of that person or entity. The procedures instituted must meet the
following minimum standards:
       (1) Written policy. Persons or entities making calls for telemarketing purposes
       must have a written policy, available upon demand, for maintaining a do-not-call
       list.
       (2) Training of personnel engaged in telemarketing. Personnel engaged in any
       aspect of telemarketing must be informed and trained in the existence and use of
       the do-not-call list.
       (3) Recording, disclosure of do-not-call requests. If a person or entity making a
       call for telemarketing purposes (or on whose behalf such a call is made) receives a
       request from a residential telephone subscriber not to receive calls from that
       person or entity, the person or entity must record the request and place the
                                                                                                   11
Case 3:20-cv-01275-TJC-MCR Document 1 Filed 11/10/20 Page 12 of 14 PageID 12




       subscriber's name, if provided, and telephone number on the do-not-call list at the
       time the request is made. Persons or entities making calls for telemarketing
       purposes (or on whose behalf such calls are made) must honor a residential
       subscriber's do-not-call request within a reasonable time from the date such
       request is made. This period may not exceed thirty days from the date of such
       request. If such requests are recorded or maintained by a party other than the
       person or entity on whose behalf the telemarketing call is made, the person or
       entity on whose behalf the telemarketing call is made will be liable for any
       failures to honor the do-not-call request. A person or entity making a call for
       telemarketing purposes must obtain a consumer's prior express permission to
       share or forward the consumer's request not to be called to a party other than the
       person or entity on whose behalf a telemarketing call is made or an affiliated
       entity.
       (4) Identification of sellers and telemarketers. A person or entity making a call for
       telemarketing purposes must provide the called party with the name of the
       individual caller, the name of the person or entity on whose behalf the call is
       being made, and a telephone number or address at which the person or entity may
       be contacted. The telephone number provided may not be a 900 number or any
       other number for which charges exceed local or long distance transmission
       charges.
       (5) Affiliated persons or entities. In the absence of a specific request by the
       subscriber to the contrary, a residential subscriber's do-not-call request shall apply
       to the particular business entity making the call (or on whose behalf a call is
       made), and will not apply to affiliated entities unless the consumer reasonably
       would expect them to be included given the identification of the caller and the
       product being advertised.
       (6) Maintenance of do-not-call lists. A person or entity making calls for
       telemarketing purposes must maintain a record of a consumer's request not to
       receive further telemarketing calls. A do-not-call request must be honored for 5
       years from the time the request is made.

       60.     Defendant or its agent made marketing calls to Plaintiff and members of the
Internal Do Not Call Class without implementing internal procedures for maintaining a list of
persons who request not to be called by the entity and/or by implementing procedures that do not
meet the minimum requirements to allow Defendant to initiate telemarketing calls.
       61.     The TCPA provides that any “person who has received more than one telephone
call within any 12-month period by or on behalf of the same entity in violation of the regulations
prescribed under this subsection may” bring a private action based on a violation of said
regulations, which were promulgated to protect telephone subscribers’ privacy rights to avoid
receiving telephone solicitations to which they object. 47 U.S.C. § 227(c)(5).

                                                                                                12
Case 3:20-cv-01275-TJC-MCR Document 1 Filed 11/10/20 Page 13 of 14 PageID 13




       62.     Defendant has, therefore, violated 47 U.S.C. § 227(c)(5). As a result of
Defendant’s conduct, Plaintiff and the other members of the Internal Do Not Call Class are each

entitled to up to $1,500 per violation.
                                 PRAYER FOR RELIEF
       WHEREFORE, Plaintiff Cline individually and on behalf of the Classes, prays for the

following relief:

       63.     An order certifying this case as a class action on behalf of the Classes as defined

above; appointing Plaintiff Cline as the representative of the Classes; and appointing his

attorneys as Class Counsel;

       64.     An award of actual and/or statutory damages and costs;

       65.     An order declaring that Defendant’s actions, as set out above, violate the TCPA;

       66.     An injunction requiring Defendant to cease all unsolicited calling activity, and to

otherwise protect the interests of the Classes; and

       67.     Such further and other relief as the Court deems just and proper.

                                                JURY DEMAND

       Plaintiff Cline requests a jury trial.

DATED this 10th day of November, 2020.


                                                      /s/ Avi R. Kaufman
                                                      Avi R. Kaufman
                                                      Florida State Bar # 84382
                                                      Kaufman P.A.
                                                      400 NW 26th Street
                                                      Miami, FL 33127
                                                      Telephone: (305) 469-5881
                                                      Email: kaufman@kaufmanpa.com

                                                      Trial Counsel for Plaintiff

                                                      Stefan Coleman
                                                      Florida State Bar # 30188

                                                                                                 13
Case 3:20-cv-01275-TJC-MCR Document 1 Filed 11/10/20 Page 14 of 14 PageID 14




                                      Law Offices of Stefan Coleman, P.A.
                                      201 S. Biscayne Blvd, 28th Floor
                                      Miami, FL 33131
                                      Telephone: (877) 333-9427
                                      Email: Law@StefanColeman.com
                                      Counsel for Plaintiff




                                                                            14
